ON MOTION FOR REHEARING.
KRUEGER, Judge.
At the preceding term of this Court, to-wit, on June 25, 1947, the appeal was dismissed because the transcript failed to show a final judgment. Since that time, appellant has forwarded a supplemental transcript showing that sentence was pronounced upon him and entered on the minutes of the trial court. The supplemental transcript is accompanied by a motion to reinstate the appeal. The motion is granted, the appeal is reinstated, and the case will now be considered and disposed of on its merits.
There are no bills of exceptions nor any objections to the court’s charge in the record. The only question presented for review is the sufficiency of the evidence to justify and sustain his conviction. The evidence adduced by the State, briefly *191stated, shows that A. J. Sitton owned and operated a merchantile business in the town of Pyote in Ward County. In the rear of the building was a small room where Mr. Sitton slept. In the early morning hours of January 1, 1946, Mr. Sitton was awakened by the door opening, and he heard someone slip into the building. A few minutes later, he heard money rattling and some silver coins fall on the floor. Mr. Sitton arose from his bed, and saw someone in the building. He picked up his rifle and fired in the direction of the party in the building. After he had shot, he heard someone run from the door, but one man fell to the floor. Mr. Sitton then waited a short time for further developments. He heard someone walk around the building and pass by the door. This person whistled as he walked by the door. Later, he heard someone groan and heard him say, “Where am I?” The party then arose from the floor, struck a match, and walked to the room where Mr. Sitton was, pushed open the door which was slightly ajar, and walked in. Mt. Sitton then took charge of the party who later proved to be the appellant and who had in his possession at the time some money and war stamps which had been taken from the cash register belonging to Mr. Sitton. Appellant was then turned over to a deputy sheriff.
Appellant’s chief contention is that the evidence fails to show that he entered the building by force as charged in the indictment. We are not in accord with this contention. It was nighttime and cold. The noise which awakened Mr. Sitton was produced by someone opening the door to the building. Consequently, the door must have been closed. Furthermore, Mr. Sitton testified, “I always locked the building from the back.” At least the evidence is sufficient upon which the jury was justified in reaching the conclusion that the door was closed and that appellant entered the building by shoving the door open. It is not necessary that he should have broken the door or the lock on it. It was sufficient that he shoved the door open in order to enter the building. See Sparks v. State, 34 Tex. Cr. R. 86; Matthews v. State, 38 S. W. 172; and Jones v. State, 60 Tex. Cr. R. 426.
Believing that the evidence is sufficient to sustain appellant’s conviction, the judgment of the trial court is affirmed.
Opinion approved by the Court.